ORDER

PER CURIAM:
Defendant-Appellant Emmett Futrell pleaded guilty to second degree murder under Section 565.021.1 RSMo 1994. Pursuant to a plea bargain agreement, he was sentenced to 22 years in prison. He later filed a Rule 24.035 motion to vacate, set aside or correct his sentence, alleging that his counsel misled him into pleading guilty by incorrectly telling him that he would be eligible for parole earlier than was in fact the case. After an evidentiary hearing the motion court denied the motion. Mr. Futrell appeals.
We have reviewed the briefs and the record on appeal and find no error. Because a published opinion reciting the detailed facts and applicable principles of law would have no precedential value, we affirm by this summary order, but have provided the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).